Title: To Benjamin Franklin from Thomas Digges, 6 April 1780
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
London 6 April 1780.
I wrote you a few days ago by Capt Snelling, and sent a few news papers & books. I now embrace the oppertunity by capn. Cozeneau to send you the news papers of the day & a few political publications, which tho in the lump may not be worth your reading, will in some measure shew the disposition of the times, which seem to be galloping fast on to some serious rumpus among the People— Many go so far as to talk of a Revolution— a great majority of the People seem bent upon a reform in the Constitution, to reduce the power of the Crown, to have a better Representation, & to alter the duration of Parliament to triennial; I do not apprehend there will be another septennial Parliat in this Country.
Among the Pamphlets I send, You will see “A Memorial addressd to the Sovereigns of Europe on the State of Affairs between the old & new World.” I wish you to look at it, & should be glad to be at yr. elbow during the reading, because it is the work of Pownall, who I am very sure frequently acts & writes under the beaming influence of Ministry—tho it has a specious appearance of being written to favour America, I do not like the manner he draws the attention of the Sovereigns of Europe (particularly the Dutch when talking of the Spice Islands) towards my Country. The other things are all on the score of Plans for Assosiations— Resolves of Committes Reports of the Deputation which may be calld the Congress—&ca. &ca. They will convince you of the distracted state of this Country, but to what good end these movements among the People may lead cannot at present be assertaind. They cannot fail however of doing good for America, however biasd the minds of the leaders may be (from pride, resentment, or former follys) against the giving america Independence or doing what is honorable & just towards Her. I am sorry to say it, but there does not appear among the People, those Assosiations, or Committees, any common principle of Union which can be made the foundation of Union, & bind them together against both the terrors & allurements of the Court.
The Petitions now before Parliamt are to be read today & it is supposd a considerable concourse of People will attend the avenues to the Ho. If these petitions & the clamours of the People who attend them operate in the manner which many foretell England is still a free Country; if not— then may we pronounce that spirit to be evaporated, by wch alone the sacred flame of liberty can be nursd.
The papers sent, & the Bearer of them (who is known to you) will give you all the publick news— We have yet nothing from America on Genl. Clinton since the 26. Decr.; but the report or rather the lye of yesterday was that He had arrivd with abot.⅓d of His fleet & had made a landing in Georgia. There is to be no troops or even Recruits sent to Ama. & it may be satisfactory to that Country to know there will be no offensive Campaign this year to the noward. Discovery having been very lately made, that a fleet & army are going or gone from Brest, for Canada or Halifax six sail of the line or seven are getting ready with all speed to go under the Command of Graves to Ama. 15 to 20 days will be the soonest they can sail. The West Inda. fleet is still detaind by contrary winds upwds. of 200 sail of Ships convoyd by Comme. Walsingham whose squadrn. consists of four of the line, one frigate, one twenty, and three fire Ships, most likely they will sail as to day. When this fleet gets out to the Wt Indies, it is supposd the force of the fleets for the Summers work will stand as 30 or 31 of the line English to 35 french exclusive of Spanish.
Captain Jos: Cozeneau is the Captain of the Cartel from Boston to Cornwall. His vessel is now calld the Penelope and has got round to Liverpool from whence she is meant to proceed homewards with some useful Articles. Mr. Dunkin the owner of Her & a Citizen & residt of Boston will write you the particular state of the vessel and of those parole Prisoners whom He brought over. He with Capt. Cozeneau is a supplicant to you for a pass to convey their property in safety. They are good men & true, & I hope it will be in yr. power to grant what they request. Capt Cozeneau will explain every thing to you, and as He is personally known to you, I need not here add any thing in His favour.
I am to offer you Mr. T——es [Temple’s] Comps. & best wishes— We often drink your health, & as we wish for a prolongation of yr. Eye sight, we are to beg you will send over by the Bearer a Spectacle glass that will sute your sight— A Gentleman here is possessd of a remarkable bright Cristal which was found in the Cherokee Country & He wishes to make you a present of a pair of spectacles from it.
Inclosd you have Mr Banks ansr. to you about the medal for Capt Cook. I do not like his letter very much— He can never convince me that He is a friend to the Liberties of mankind or that his mind is not biasd by political opinion. I wish much to contrive the getting a gold medal for Congress, & will lend my aid here for doing so in any mode or manner you may point out. He has in ansr. to yr. Letter to me about getting a medal for the Duke De Croy, said that it could not with propriety be given as it woud open a door to various other applications for similar presents.
I have taken the liberty to inclose you a letter for Mr. Carmichael which I am to beg a forwardance of.
When you have read the News papers & pampts you will oblige me to let Mr J Adams see them which may save me an expence of sending duplicates— My present finances obliges me to be thus œconomical.
I am with the highest esteem Dr Sir Yr obligd & obt Servant
TD


I should be thankful for any Amn. News papers or intelligencs that may be worth publishing in the Remembrancer or News Papers—

I hope the Box of Books & psls of Stuff has got safe to hand.
I forward to You under another Cover two Letters from Mr D. H to the Chairman of the York Committee which He begs me to forwd. to you— The Inclosd has been some days in my possession.
 
Addressed: His Excellency / Benjamin Franklin Esqr / Passy
Endorsed: April 6 80
Notation: April 6. 80
